Title: From James Madison to Gabriel Duvall, 25 January 1805 (Abstract)
From: Madison, James
To: Duvall, Gabriel


25 January 1805, Department of State. “The Secretary of State has had the honor to receive the Comptrollers note of this day. The mode suggested of vouching the charges in Mr. Thom’s contingent accounts has been, in consequence, adopted as to those depending for settlement. The list referred to, it is conceived, is rendered unnecessary by the certificate of the Chief Clerk, and it would moreover be always an insecure test as the number and names of the Newspapers received at the Department of State are occasionally varied.”
